Dismissed and Memorandum Opinion filed January 5, 2006








Dismissed and Memorandum Opinion filed January 5,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01050-CV
____________
 
DAWN JOHNSON WHATLEY, INDIVIDUALLY
AND AS ATTORNEY IN FACT FOR TERRY LEE WHATLEY, Appellants
 
V.
 
HON. MIKE WOOD,
Appellee
 

 
On Appeal from the 333rd
District Court
Harris County, Texas
Trial Court Cause No.
05-50253A
 

 
M E M O R A N D U M  O P I N I O N




This is an appeal from a judgment signed September 6,
2005.  The notice of appeal was filed on
September 6, 2005.  To date, our records
show that appellant has neither established indigence nor paid the $125.00
appellate filing fee.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent);Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon Supp.2004-05) (same). 
After being notified that this appeal was
subject to dismissal, appellant did not 
respond.  Accordingly, the appeal is ordered
dismissed.  See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed January 5, 2006.
Panel consists of Justices Fowler,
Edelman, and Guzman.